EQUITY CONTRIBUTION GUARANTEE


          EQUITY CONTRIBUTION GUARANTEE, dated as of July 20, 2001, made by
COGENTRIX ENERGY, INC., a North Carolina corporation (the "Equity Guarantor"),
in favor of CALENDNIA GENERATING, LLC (the "Borrower") and First Union National
Bank, a national banking association, as security agent (in such capacity, the
"Security Agent") for General Electric Capital Corporation, as letter of credit
provider (the "Letter of Credit Provider"), General Electric Capital Corporation
and the other banks and financial institutions ("Lenders") parties to the Loan
and Reimbursement Agreement, dated as of July 20, 2001 (as amended, supplemented
or otherwise modified from time to time, the "Loan Agreement"), among the
Borrower, the Issuing Bank, the Lenders and General Electric Capital
Corporation, as administrative agent (in such capacity, the "Administrative
Agent").



W I T N E S S E T H:


          WHEREAS, pursuant to the Loan Agreement, the Lenders have severally
agreed to make Loans to the Borrower and the Issuing Bank has agreed to provide
the Credit Support Letters of Credit for the account of the Borrower upon the
terms and subject to the conditions set forth therein;

          WHEREAS, Cogentrix Caledonia Holdings I, Inc. ("the "Equity
Contributor") owns directly or indirectly 100% of the limited liability
interests in the Borrower and will enter into the Equity Contribution Agreement
(the "Equity Contribution Agreement"), together with Equity Guarantor and First
Union National Bank, as Security Agent, pursuant to which the Equity Contributor
will make cash equity contributions to the Borrower upon the terms and subject
to the conditions set forth therein;

          WHEREAS, the Equity Guarantor is the direct or indirect parent of the
Equity Contributor and the Borrower, and it is to the advantage of the Equity
Guarantor that the Lenders make the Loans to the Borrower and the Issuing Bank
provide the Credit Support Letters of Credit; and

          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective Loans to the Borrower and the Issuing Bank to provide
the Credit Support Letters of Credit under the Loan Agreement that the Equity
Contributor shall have executed and delivered the Equity Contribution Agreement
and that the Equity Guarantor shall have executed and delivered this Equity
Contribution Guarantee to the Security Agent for the ratable benefit of the
Secured Parties.

          NOW, THEREFORE, in consideration of the premises and to induce the
Lenders and the Issuing Bank to enter into the Loan Agreement and to induce the
Lenders to make their respective Loans to the Borrower and the Issuing Bank to
provide the Credit Support Letters of Credit under the Loan Agreement, the
Equity Guarantor hereby agrees with the Borrower, the Security Agent, for the
ratable benefit of the Secured Parties, as follows:

     1.   Defined Terms.   (a)   Unless otherwise defined herein, terms defined
in Annex A to the Loan Agreement or the in Equity Contribution Agreement, as
applicable, and used herein shall have the meanings given to them in Annex A to
the Loan Agreement or in the Equity Contribution Agreement, as applicable.

          (b)   As used herein, "Obligations" means the collective reference to
the unpaid amount of the Equity Contributions plus interest accruing at the then
applicable rate provided in the Equity Contribution Agreement after the Equity
Contributions are due, and interest accruing at the then applicable rate
provided in the Equity Contribution Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Equity Contributor whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding, due under
the Equity Contribution Agreement; provided that the Equity Guarantor's
liability for the Obligations under this Equity Contribution Guarantee shall in
no event exceed US$55,556,632.00 (the "Maximum Guaranteed Amount").

          (c)   The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Equity Contribution Guarantee shall refer to
this Equity Contribution Guarantee as a whole and not to any particular
provision of this Equity Contribution Guarantee, and section and paragraph
references are to this Equity Contribution Guarantee unless otherwise specified.

          (d)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

     2.   Guarantee.   (a)   The Equity Guarantor hereby unconditionally and
irrevocably guarantees to the Borrower and the Security Agent, for the ratable
benefit of the Secured Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment by the Equity
Contributor when due of the Obligations up to the Maximum Guaranteed Amount.

         (b)   The Equity Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Borrower, the Security Agent or
any Secured Party in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting against, the Equity Guarantor under
this Equity Contribution Guarantee.

          (c)   The Equity Guarantor agrees that whenever, at any time, or from
time to time, it shall make any payment to the Security Deposit Agent on account
of its liability hereunder, it will notify the Security Agent in writing that
such payment is made under this Equity Contribution Guarantee for such purpose.

     3.   Right of Set-off.  The Security Agent and each Secured Party is hereby
irrevocably authorized at any time and from time to time without notice to the
Equity Guarantor, any such notice being expressly waived by the Equity
Guarantor, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Security Agent or such Secured Party to or for the credit or the
account of the Equity Guarantor, or any part thereof in such amounts as the
Security Agent or such Secured Party may elect, against or on account of the
obligations and liabilities of the Equity Guarantor to the Security Agent or
such Secured Party hereunder, whether or not the Security Agent or such Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured; provided that the aggregate of such
amount so set off, appropriated and applied, plus the aggregate of the amounts
paid by the Equity Guarantor hereunder in respect of the Obligations, shall in
no event exceed the Maximum Guaranteed Amount. The Security Agent and each
Secured Party shall notify the Equity Guarantor promptly of any such set-off and
the application made by the Security Agent or such Secured Party, as the case
may be, of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Security Agent and each Secured Party under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Security Agent or such Secured Party may have.

     4.   No Subrogation.  Notwithstanding any payment or payments made by the
Equity Guarantor hereunder, or any set-off or application of funds of the Equity
Guarantor by the Security Agent or any Secured Party, the Equity Guarantor shall
not be entitled to be subrogated to any of the rights of the Security Agent or
any Secured Party against the Equity Contributor or against any collateral
security or guarantee or right of offset held by the Security Agent or any
Secured Party for the payment of the Obligations, nor shall the Equity Guarantor
seek or be entitled to seek any contribution or reimbursement from the Equity
Contributor in respect of payments made by the Equity Guarantor hereunder, until
all amounts owing to the Security Agent and the Secured Parties on account of
the Obligations and the Secured Obligations are paid in full. If any amount
shall be paid to the Equity Guarantor on account of such subrogation rights at
any time when all of the Obligations and the Secured Obligations shall not have
been paid in full, such amount shall be held by the Equity Guarantor in trust
for the Security Agent and the Secured Parties, segregated from other funds of
the Equity Guarantor, and shall, forthwith upon receipt by the Equity Guarantor,
be turned over to the Security Agent in the exact form received by the Equity
Guarantor (duly indorsed by the Equity Guarantor to the Security Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Security Agent may determine. After all amounts owing to
the Security Agent and the Secured Parties on account of the Obligations and the
Secured Obligations are paid in full, the Equity Guarantor shall be subrogated
to the rights of the Security Agent and the Secured Parties against the Equity
Contributor.

     5.   Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Equity Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Equity Guarantor, and
without notice to or further assent by the Equity Guarantor, any demand for
payment of any of the Obligations made by the Borrower, the Security Agent or
any Secured Party may be rescinded by the Borrower, the Security Agent or such
Secured Party, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Borrower, the
Security Agent or any Secured Party, and the Equity Contribution Agreement, the
Loan Agreement, any Notes, and the other Financing Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Borrower or
the Security Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Security Agent or any Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Security Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Equity Contribution Guarantee or any
property subject thereto. When making any demand hereunder against the Equity
Guarantor, the Borrower, the Security Agent or any Secured Party may, but shall
be under no obligation to, make a similar demand on the Equity Contributor or
any other guarantor, and any failure by the Borrower, the Security Agent or any
Secured Party to make any such demand or to collect any payments from the Equity
Contributor or any such other guarantor or any release of the Equity Contributor
or such other guarantor shall not relieve the Equity Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Borrower, the
Security Agent or any Secured Party against the Equity Guarantor. For the
purposes hereof "demand" shall include the commencement and continuance of any
legal proceedings.

     6.   Guarantee Absolute and Unconditional.  The Equity Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Borrower, the Security
Agent or any Secured Party upon this Equity Contribution Guarantee or acceptance
of this Equity Contribution Guarantee, and the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Equity Contribution
Guarantee; and all dealings between the Equity Contributor or the Equity
Guarantor, on the one hand, and the Borrower, the Security Agent and the Secured
Parties, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Equity Contribution Guarantee. The Equity
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Equity Contributor or the Equity
Guarantor with respect to the Obligations. This Equity Contribution Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Equity Contribution Agreement, the Loan Agreement, any Note, or any other
Financing Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Borrower, the Security Agent or any Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Equity
Contributor against the Borrower, the Security Agent or any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Equity Contributor or the Equity Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Equity
Contributor for the Obligations, or of the Equity Guarantor under this Equity
Contribution Guarantee, in bankruptcy or in any other instance. When pursuing
its rights and remedies hereunder against the Equity Guarantor, the Borrower,
the Security Agent and any Secured Party may, but shall be under no obligation
to, pursue such rights and remedies as it may have against the Equity
Contributor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Borrower, the Security Agent or any Secured Party to pursue such other
rights or remedies or to collect any payments from the Equity Contributor or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Equity
Contributor or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve the Equity Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Borrower, the
Security Agent or any Secured Party against the Equity Guarantor.

     7.   Reinstatement.  This Equity Contribution Guarantee shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Borrower, the Security Agent or any Secured Party
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower, the Equity Contributor or any other Person or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower, the Equity Contributor or any such other
Person or any substantial part of its property, or otherwise, all as though such
payments had not been made.

     8.   No Commencement of Bankruptcy Proceedings.  The Equity Guarantor shall
not commence or join with any other Person (other than the Secured Parties) in
commencing any proceeding against the Equity Contributor or the Borrower under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

Payments. The Equity Guarantor hereby agrees that all payments of the
Obligations will be paid to the Security Deposit Agent on or before the first
Business Day after such payments are due and shall be made by wire transfer of
immediately available funds in Dollars to the Security Deposit Agent at First
Union National Bank, Attn: Corporate Trust - Bond Administration, 401 S. Tryon,
12th Floor, Charlotte, NC 28288-1179, ABA No. 053000219, Account No.
5000000016439, Attention: James Long, Branch 898, Reference: Caledonia,
1072006994, or at such other address as the Security Deposit Agent may designate
in writing from time to time.

     9.   Representations and Warranties.  The Equity Guarantor represents and
warrants to the Security Agent and the Secured Parties that:

          (a)   Financial Statements.  The balance sheet of the Equity Guarantor
as at September 30, 2000, and the related statements of income and cash flows
for the period then ended, heretofore furnished to the Administrative Agent and
certified by a Responsible Officer of the Equity Guarantor, are the most recent
financial statements prepared by the Equity Guarantor prior to the execution and
delivery of this Equity Contribution Guarantee, and are complete and correct in
all material respects and fairly present the financial condition, results of
operations and changes in cash flows of the Equity Guarantor on such date and
for such interim period then ended, in conformity with GAAP applied on a
consistent basis. All material liabilities, direct and contingent, of the Equity
Guarantor on such date are either disclosed in such balance sheet or have been
disclosed in writing by the Equity Guarantor to the Administrative Agent prior
to the execution and delivery of this Equity Contribution Guarantee. On the
Closing Date, there are no undisclosed material liabilities, direct or
contingent, which have accrued since the date of such financial statements or
such subsequent disclosure.

          (b)   Corporate Existence and Business.  The Equity Guarantor is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation, is duly qualified to do business and
is in good standing in each other jurisdiction where the failure to so qualify
could reasonably be expected to have a material adverse effect on its ability to
perform hereunder. As of the Closing Date, the Equity Guarantor directly or
indirectly owns 100% of the equity interests in the Equity Contributor.

          (c)   Power and Authorization; Enforceable Obligations.  The Equity
Guarantor has full power and authority and the legal right to own its properties
and to conduct its business as now conducted and proposed to be conducted by it,
to execute, deliver and perform this Equity Contribution Guarantee and the other
Transaction Documents to which it is a party and to take all action as may be
necessary to complete the transactions contemplated hereunder and thereunder.
The Equity Guarantor has taken all necessary corporate action to authorize the
execution, delivery and performance of this Equity Contribution Guarantee and
the other Transaction Documents to which it is a party. No consent or
authorization of, filing with, or other act by or in respect of any other Person
(including any of its stockholders or creditors) is required in connection with
its execution, delivery or performance or the validity or enforceability as to
it of this Equity Contribution Guarantee and the other Transaction Documents to
which it is a party. This Equity Contribution Guarantee and each of the other
Transaction Documents to which the Equity Guarantor is a party has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity.

          (d)   No Legal Bar.  The execution, delivery and performance by the
Equity Guarantor of this Equity Contribution Guarantee and the other Transaction
Documents to which it is a party and the making of any payments hereunder by it
will not violate any Requirement of Law applicable to it or its properties or
any of its contractual obligations and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any applicable law or contractual obligation.

          (e)   No Proceeding or Litigation.  No litigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the best of
the Equity Guarantor's knowledge, threatened against or affecting it or against
or affecting any of its properties, rights, revenues or assets or the
transactions contemplated by this Equity Contribution Guarantee and the other
Transaction Documents which could reasonably be expected to have a material
adverse effect on the Equity Guarantor's ability to perform its obligations
hereunder.

          (f)   Investment Company Act.  The Equity Guarantor is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

          (g)   The Equity Guarantor agrees that the foregoing representations
and warranties shall be deemed to have been made by the Equity Guarantor on the
date of each borrowing by the Borrower under the Loan Agreement on and as of
such date of borrowing as though made hereunder on and as of such date.

    10.   Covenants.  The Equity Guarantor hereby covenants and agrees with the
Security Agent and the Secured Parties that, from and after the date of this
Equity Contribution Guarantee until the Obligations are paid in full:

          (a)   Financial Statements; Other Information. The Equity Guarantor
shall furnish or cause to be furnished to the Administrative Agent and each
Secured Party:

      (1)     (i)   as soon as available, but in any event within 120 days after
the end of each fiscal year of the Equity Guarantor, a copy of the audited
balance sheet of the Equity Guarantor as of the end of such fiscal year and the
related audited statements of operations, changes in shareholders' equity and of
cash flow of the Equity Guarantor for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, certified
without a "going concern" or like qualification or exception, or qualification
as to the scope of the audit, by Arthur Andersen, LLC or another independent
public accounting firm of national standing selected by the Equity Guarantor and
which is reasonably acceptable to the Administrative Agent; and

              (ii)   as soon as available, but in any event within 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Equity Guarantor, the unaudited balance sheet of the Equity Guarantor as of the
end of such quarterly period and the related unaudited statements of operations
and changes in shareholder's equity and of cash flow of the Equity Guarantor for
such quarterly period and for the portion of the fiscal year through the end of
such fiscal quarter, setting forth in each case in comparative form the figures
for the previous period, certified by the chief executive officer or chief
financial officer of the Equity Guarantor as fairly stating in all material
respects the financial condition of the Equity Guarantor as at the end of such
quarterly period and the results of its operations and its cash flows for such
period (subject to normal year-end audit adjustments),

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except for
changes approved or required by the independent public accountants certifying
such statements and disclosed therein);

     (2)   concurrently with the delivery of the financial statements of the
Equity Guarantor referred to in clauses (1)(i) and (ii) of this Section 5.2(a),
a certificate of a Responsible Officer of the Equity Guarantor, stating that, to
the best of such Responsible Officer's knowledge after due inquiry, the Equity
Guarantor during the period covered by such financial statements has observed
and performed in all material respects all of its covenants and other agreements
contained in this Equity Contribution Guarantee and the other Transaction
Documents to which it is a party, and that such Responsible Officer is not aware
of any Default or Event of Default under any Transaction Document to which it is
a party at any time during such period or on the date of such certificate (or,
if any such Default or Event of Default shall have occurred, a statement setting
forth the nature thereof and the steps being taken by the Equity Guarantor to
remedy the same); and

     (3)   promptly, such additional information regarding the business,
affairs, operations and financial condition of the Equity Guarantor as any
Secured Party may reasonably request.

          (b)   Maintenance of Existence, Properties, Etc.  The Equity Guarantor
shall at all times preserve and maintain its legal existence as a validly
existing corporation under the laws of its jurisdiction of incorporation, its
qualification to do business in each other jurisdiction where the failure to so
qualify could reasonably be expected to have a material adverse effect on its
ability to perform its obligations hereunder and other material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the conduct of its business.

     11.   Authority of Security Agent.  (a)   The Equity Guarantor acknowledges
that the rights and responsibilities of the Security Agent under this Equity
Contribution Guarantee with respect to any action taken by the Security Agent or
the exercise or non-exercise by the Security Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Equity Contribution Guarantee shall, as between the Security
Agent and the Secured Parties, be governed by the Loan Agreement, the other
Financing Documents and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Security Agent and the
Equity Guarantor, the Security Agent shall be conclusively presumed to be acting
as Security Agent for the Secured Parties with full and valid authority so to
act or refrain from acting, and the Equity Guarantor shall not be under any
obligation, or entitlement, to make any inquiry respecting such authority.

          (b)   The Equity Guarantor agrees that the Security Agent (acting for
the benefit of the Secured Parties) and any assignee thereof shall be entitled
to enforce this Equity Contribution Guarantee in its own name and to exercise
any and all rights of the Borrower under this Equity Contribution Guarantee in
accordance with the terms hereof (either in its own name or in the name of the
Borrower as the Security Agent may elect), and the Equity Guarantor and the
Borrower agree to comply and cooperate in all respects with such exercise.
Without limiting the generality of the foregoing, the Security Agent and any
assignee thereof shall have the full right and power to enforce directly against
the Equity Guarantor all obligations of the Equity Guarantor under this Equity
Contribution Guarantee, and otherwise to exercise all remedies available to the
Borrower hereunder and to make all demands and give all notices and make all
requests (either in its own name or in the name of the Borrower, as the Security
Agent may elect) required or permitted to be made or given by the Borrower under
this Equity Contribution Guarantee, and the Equity Guarantor acknowledges and
agrees that any such action taken by the Security Agent shall be deemed
effective for all purposes of this Equity Contribution Guarantee to the same
extent as if such action had been taken directly by the Borrower. If the Equity
Guarantor shall receive inconsistent directions from the Borrower and the
Security Agent, the directions of the Security Agent shall be deemed the
effective directions, and the Equity Guarantor shall accordingly comply with
such directions of the Security Agent.

     12.   Consent.  The Equity Guarantor hereby consents to the terms and
provisions of the Borrower Security Agreement and each of the other Transaction
Documents, including, without limitation, the assignment by the Borrower of all
of its right, title and interest in, to and under this Equity Contribution
Guarantee to the Security Agent pursuant to the terms of the Borrower Security
Agreement.

     13,   Notices.  All notices, requests and demands to or upon the Security
Agent, any Secured Party or the Equity Guarantor to be effective shall be in
writing (or by telex, fax or similar electronic transfer confirmed in writing)
and shall be deemed to have been duly given or made when delivered by hand or if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or if by telex, fax or similar electronic transfer, when sent and
receipt has been confirmed, addressed as follows:

          (a)   if to the Borrower, the Security Agent or any Secured Party, at
its address or transmission number for notices provided in subsection 12.2 of
the Loan Agreement; and

          (b)   if to the Equity Guarantor, at its address or transmission
number for notices set forth under its signature below.

     The Security Agent, each Secured Party and the Equity Guarantor may change
its address and transmission numbers for notices by notice in the manner
provided in this Section.

     14.   Severability.  Any provision of this Equity Contribution Guarantee
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

     15.   Integration.  This Equity Contribution Guarantee represents the
agreement of the Equity Guarantor with respect to the subject matter hereof and
there are no promises or representations by the Borrower, the Security Agent or
any Secured Party relative to the subject matter hereof not reflected herein.

     16.   Amendments in Writing; No Waiver; Cumulative Remedies.  (a)   None of
the terms or provisions of this Equity Contribution Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Equity Guarantor, the Borrower and the Security Agent, provided
that any provision of this Equity Contribution Guarantee may be waived by the
Security Agent and the Secured Parties in a letter or agreement executed by the
Security Agent or by telex or facsimile transmission from the Security Agent.

          (b)   Neither the Borrower, the Security Agent nor any Secured Party
shall by any act (except by a written instrument pursuant to paragraph (a)
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Borrower, the
Security Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Borrower, the Security Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Borrower, the Security Agent or such Secured Party would
otherwise have on any future occasion.

          (c)   The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

     17.   Section Headings.  The section headings used in this Equity
Contribution Guarantee are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

     18.   Successors and Assigns.  This Equity Contribution Guarantee shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that neither the Equity Guarantor nor the
Borrower may assign nor otherwise transfer any of its rights or obligations
hereunder (other than the assignments by the Borrower in favor of the Security
Agent pursuant to the Security Agreement) without the prior written consent of
each of the Lenders.

     19.   Governing Law.  This Equity Contribution Guarantee shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

     20.   Counterparts.  This Equity Contribution Guarantee may be executed by
one or more of the parties hereto on any number of counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Equity Contribution Guarantee signed by
all the parties shall be lodged with the Borrower and the Security Agent.

     21.   Submission to Jurisdiction; Waivers.  The Equity Guarantor hereby
irrevocably and unconditionally:

          (a)   submits for itself and its property in any legal action or
proceeding relating to this Equity Contribution Guarantee and the other
Transaction Documents, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

          (b)   consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c)   agrees that nothing herein shall affect the right to effect
service of process in any manner permitted by law or shall limit the right to
sue in any other jurisdiction; and

          (d)   waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

     22.   WAIVER OF JURY TRIAL.  THE EQUITY GUARANTOR, THE BORROWER AND THE
SECURITY AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS EQUITY CONTRIBUTION GUARANTEE OR ANY
OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

          IN WITNESS WHEREOF, the undersigned has caused this Equity
Contribution Guarantee to be duly executed and delivered by its duly authorized
officer as of the day and year first above written.





COGENTRIX ENERGY, INC.

By:                 s/Clay S. Coleman                    
Name:      Clay S. Coleman

Title:         Vice President - Project Finance

Address for Notices:
Cogentrix Energy, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: Chief Financial Officer

Telephone: 704-525-3800
Telecopy: 704-529-1006

With a copy to:

Cogentrix Caledonia Holdings I, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: General Counsel


Telephone: 704-525-3800
Telecopy: 704-529-1006



 

 

 

Acknowledged and Agreed:

CALEDONIA GENERATING, LLC, as Borrower

By: COGENTRIX CALEDONIA HOLDINGS I, INC.,
              its Manager


By:          s/Clay S. Coleman                    
Name:     Clay S. Coleman
Title:       Vice President - Project Finance


FIRST UNION NATIONAL BANK,
           as Security Agent



By:                  s/James Long                   
Name:    James Long
Title:     Assistant Vice President
